Citation Nr: 1138563	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-12 004	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee patellofemoral syndrome and chondromalacia patella.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee patellofemoral syndrome and chondromalacia patella.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected right scapula bursitis and tendonitis.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected chronic lumbar strain.

5.  Entitlement to an evaluation in excess of 10 percent for service-connected chronic thoracic strain.


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from December 1993 to July 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO), which denied the increased rating issues on appeal.  

For the reasons indicated hereinbelow, the issues on appeal are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A review of the claims file reveals that the Veteran expressed a desire in a June 2011 statement that he no longer wished to be represented by Disabled American Veterans (DAV); rather, he wished to represent himself.  An August 2011 DAV Motion to Revoke Power of Attorney is on file and accepted by the Board.  Hence, the Veteran is now recognized as proceeding in this case pro se.  38 C.F.R. § 20.608 (2011).

According to an August 2011 VA Form 21-0820, Report of General Information, the Veteran stated that he wished to testify at a video conference hearing at the RO with a member of the Board even though his file was already at the Board.  Consequently, a video conference hearing with a member of the Board must be scheduled.

Accordingly, this case must be REMANDED to the RO/AMC for the following action:

The RO should place the Veteran's name on the docket for a video conference hearing at the RO before a Veterans Law Judge.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


